Title: To George Washington from Michael Hodge, 8 July 1789
From: Hodge, Michael
To: Washington, George



Sir
Newburyport [Mass.] 8th July 1789.

having been informed that your Excellency was making arrangements for the appointment of the officers in the revenue department, and being desirous to fill one of them, I would beg your Excellencys patience, while I state a few facts, That in an early period of the revolution I was chosen the naval officer for this port, and was continued in that office for more than seven years, and during that period no complaint of any kind was made against me, But the present occupant Mr Titcomb, being desirous of the office, and at the same time being a representative got himself chosen, he continued but two years, and I was again placed in the office, but was deprived of it in the same manner, by his procuring a seat in the General Court, and then vacating it on his Choice—an office on such a tenure did not appear to me worth contending for, but under the new Government, it would sir give me great satisfaction to be appointed to that office or to that of a collector, my character is known by some Gentlemen in Congress, and if upon enquiry, your Excellency

should be pleased to honour me with your approbation—Be assured Sir that every endeavour of mine will be exerted to conduct myself in office with propriety faithfulness and integrity. I am your Excellencys most Obedient, and dutiful Humbe servant

Michael Hodge

